


110 HR 4219 IH: To direct the Secretary of Veterans Affairs to assign a

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4219
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Donnelly (for
			 himself and Mr. Upton) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to assign a
		  temporary disability rating to certain members of the Armed Forces upon
		  separation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Immediate Benefits for Wounded Warriors Act of 2007.
		2.Assignment of
			 temporary disability rating to certain members of the Armed Forces for purposes
			 of laws administered by Secretary of Veterans Affairs
			(a)In
			 generalFor purposes of the
			 laws administered by the Secretary of Veterans Affairs, at the request of an
			 eligible member of the Armed Forces, the Secretary shall assign to that member
			 a temporary disability rating of 30 percent upon the date of such member’s
			 separation from the Armed Forces, or in the case of an eligible member of the
			 Armed Forces who has received a medical diagnosis of post traumatic stress
			 disorder or traumatic brain injury, upon receipt of such diagnosis.
			(b)Assignment of
			 permanent disability ratingUpon the assignment of a permanent
			 disability rating to an eligible member of the Armed Forces who has received a
			 temporary disability rating under subsection (a)—
				(1)if
			 such permanent disability rating is more than 30 percent, for each month that
			 the member received a disability compensation payment under chapter 11 of title
			 38, United States Code, the Secretary of Veterans Affairs shall make a payment
			 to the member in an amount equal to the difference between the amount the
			 member actually received for that month and the amount the member would have
			 received if the member had been assigned the member’s permanent disability
			 rating; and
				(2)if
			 such permanent disability rating is less than 30 percent, the member shall not
			 be required to make any payment to the Secretary for any benefit provided
			 during the period of time for which the member was assigned the temporary
			 disability rating.
				(c)Relation to
			 severance and separation payA payment of disability compensation
			 received by an eligible member of the Armed Forces who receives a temporary
			 disability rating under subsection (a) is not subject to offset even though the
			 member also receives separation pay under section 1174 of title 10, United
			 States Code, or disability severance pay under section 1212 of such
			 title.
			(d)Eligible member
			 of the Armed ForcesFor purposes of this Act, an eligible member
			 of the Armed Forces is a member of the Armed Forces who—
				(1)served on active
			 duty in support of Operation Iraqi Freedom or Operation Enduring
			 Freedom;
				(2)has not received a
			 disability rating from the Secretary of Veterans Affairs for the disability for
			 which the member requests a temporary disability rating;
				(3)is not authorized
			 for pre-stabilization benefits under 38 C.F.R. 4.28;
				(4)has submitted to
			 the Secretary of Veterans Affairs a claim for disability compensation under
			 laws administered by the Secretary of Veterans Affairs for the disability for
			 which the member requests the temporary disability rating but has not received
			 such compensation; and
				(5)is separated from
			 the Armed Forces—
					(A)pursuant to
			 section 1201 of title 10, United States Code; or
					(B)under conditions other than dishonorable
			 and has—
						(i)been
			 determined by the Secretary of Defense to have a disability with a rating of at
			 least 10 percent under the standard schedule of rating disabilities in use by
			 the Department of Veterans Affairs at the time of the determination; or
						(ii)received a
			 medical diagnosis of post traumatic stress disorder or traumatic brain
			 injury.
						(e)Responsibilities
			 of Secretary of DefenseThe Secretary of Defense shall—
				(1)not later than 30
			 days before the date on which the Secretary anticipates that an eligible member
			 of the Armed Forces will separate from the Armed Forces, notify the Secretary
			 of Veterans Affairs of that date; and
				(2)before the date on
			 which the Secretary anticipates that an eligible member of the Armed Forces
			 will separate from the Armed Forces, transmit to the Secretary of Veterans
			 Affairs the medical and service records of that member.
				(f)Treatment of
			 anticipated separation dateFor purposes of providing benefits
			 under the laws administered by the Secretary of Veterans Affairs, the Secretary
			 may use the anticipated date of separation provided to the Secretary under
			 subsection (e)(1).
			(g)PTSD and TBI
			 registryThe Secretary of Veterans Affairs shall establish a post
			 traumatic stress disorder and traumatic brain injury registry and shall include
			 in the registry all eligible members of the Armed Forces who request a
			 temporary disability rating under this section who have been diagnosed with
			 post traumatic stress disorder or traumatic brain injury.
			(h)TerminationThe
			 authority of the Secretary of Veterans Affairs to assign a temporary disability
			 rating under this section shall expire on the date that is five years after the
			 date of the enactment of this Act.
			
